Filed 12/11/2015 2:30:16 PM
                                                                       Billy Fox
                                                                       District Clerk
                                                                       Bowie County, Texas
                                                                       Teresa Tipps, Deputy

                               CAUSE NO. 15F0579-202

                                                                           FILED IN
STATE OF TEXAS                                         IN THE DISTRICT COURT
                                                                 6th COURT OF APPEALS
                                                                      TEXARKANA, TEXAS
v.                                                     OF BOWIE COUNTY,
                                                                 12/11/2015TEXAS
                                                                           2:55:08 PM
                                                                         DEBBIE AUTREY
BRANDON BROWN                                          202nd JUDICIAL DISTRICT
                                                                         Clerk



                                NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes, Brandon Brown, Applicant/Defendant in the above styled and

numbered cause, by and through his attorney of record, Alwin A. Smith, and gives notice

of appeal to the Court of Appeals for the Sixth Appellate District of Texas from the trial

court’s order of December 7, 2015 which denied Applicant’s Writ of Habeas Corpus filed

pursuant to Article 17.151 of the Texas Code of Criminal Procedure.

      This appeal is filed pursuant to Texas Rule of Appellate Procedure, Rule 31.1.

Dated: December 11, 2015

                                         Respectfully Submitted

                                         /s/ Alwin A. Smith
                                         Alwin A. Smith
                                         TBN 18532200
                                         602 Pine Street
                                         Texarkana, Texas 75501
                                         (903) 792-1608
                                         Fax - (903) 792-0899
                                         al@alwinsmith.com

                              CERTIFICATE OF SERVICE

      I certify a true and correct copy of the above Notice of Appeal was forwarded to the
Bowie County Texas District Attorney by efiling on this 11th day of December, 2015.

                                         /s/ Alwin A. Smith
                                         Alwin A. Smith